Order entered December 17, 2012




                                             In The




                                      No. 05-12-01193-CV

                            JUANITA J. GAROFALO, Appellant

                                               V.

                      CHECK INTO CASH OF TEXAS, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1473-2012

                                            ORDER
       The Court has before it appellant’s December 13, 2012 amended motion for payment

arrangements and costs of court. The Court GRANTS the motion in part and ORDERS

appellant to pay her filing fee in full no later than January 23, 2013.




                                                            MOLLY
                                                            JUSTICE